UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6020



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NATHANIEL DANTE RICE,

                                            Defendant - Appellant.


                              No. 07-6178



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NATHANIEL DANTE RICE,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:02-cr-00153-JAB; 1:05-cv-00574-JAB)


Submitted:   April 25, 2007                 Decided:   June 1, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Nathaniel Dante Rice, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Nathaniel Dante Rice seeks

to appeal the district court’s orders accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2000) motion and denying his motions for reconsideration and an

extension of time to file a Fed. R. Civ. P. 59(e) motion.                The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Rice has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeals.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED


                                 - 3 -